      Case 3:20-cv-01104-MSB Document 14 Filed 04/13/21 PageID.1317 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTINA GEORGE,                       ) CASE NO. 20cv1104-MSB
                                             )
12                      Plaintiff,           ) ORDER GRANTING JOINT
                                             )
13   vs.                                     ) MOTION FOR VOLUNTARY
14                                           ) REMAND TO AGENCY
                                             ) PURSUANT TO SENTENCE FOUR
15   ANDREW SAUL, Commissioner of            )
     Social Security,                        ) OF 42 U.S.C. SECTION 405(g) AND
16                                           ) ENTRY OF JUDGMENT
                        Defendant.           ) [ECF NO. 13]
17                                           )
18
19         Upon consideration of the parties “Joint Motion for Voluntary Remand to
20   Agency Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment,”
21   (see ECF No. 13), the Court GRANTS the Joint Motion as follows:
22         1.    The Court ORDERS that the above-captioned matter be remanded to
23   the agency for further administrative proceedings pursuant to sentence four of 42
24   U.S.C. section 405(g). Upon remand, the agency will vacate the Administrative
25   Law Judge’s (ALJ) decision and remand the case to the ALJ to re-evaluate the
26   evidence including, but not limited to, the medical-opinion evidence, and issue a
27   new decision.
28


                                                              CASE NO. 20cv1104-MSB
     Case 3:20-cv-01104-MSB Document 14 Filed 04/13/21 PageID.1318 Page 2 of 3




 1         2.    The Court enters JUDGMENT in favor of Plaintiff and against
 2   Defendant, reversing the final decision of the Commissioner. The Court
 3   DIRECTS the Clerk of Court to close the case.
 4         IT IS SO ORDERED.
 5   Dated: April 12, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                            CASE NO. 20cv1104-MSB
     Case 3:20-cv-01104-MSB Document 14 Filed 04/13/21 PageID.1319 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
